Citation Nr: 1728063	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-32 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from January 1968 to November 1969.  He also a period of active service from November 1969 to June 1972 that was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona, that denied service connection for peripheral neuropathy of the bilateral upper extremities.

This matter was previously before the Board in August 2012 and November 2016 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Peripheral neuropathy of the bilateral upper extremities was not manifested during service; and is not otherwise related to active service or to a service-connected disability.
  

CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in November 2007 and August 2008 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in November 2016 in order to obtain an addendum medical opinion to an October 2014 VA examination report. Thereafter, in December 2016, an additional VA medical opinion was associated with the Veteran's claims file.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he has peripheral neuropathy of both upper extremities, and that the neuropathy in those extremities is caused or worsened by his service-connected diabetes mellitus.  Service connection has been established for type II diabetes mellitus.

A review of the Veteran's service treatment records does not show any diagnoses of peripheral neuropathy of the bilateral upper extremities during active service.  While there is an indication of treatment in August 1968 and October 1968 for a finger injury to the right hand following being hit with a hammer, there is no evidence in the service treatment records of any resulting peripheral neuropathy.

Following service, a July 2005 VA electromyography (EMG) test of the upper extremities showed borderline prolongation of both radial distal sensory nerves.  The interpreter found that this might be related to his diabetes.  In VA treatment of the Veteran in October 2005, a clinician diagnosed bilateral carpal tunnel syndrome.

A VA examination report dated in September 2008 shows that the Veteran reported a four to five year history of intermittent numbness and tingling and dropping things affecting both hands.  He stated that in 2005, carpal tunnel surgery had been planned, but not performed.  The examiner found possibly less grip strength in the dominant right hand than in the left, and found some areas of diminished sensation in the right hand.  The examiner provided as a tentative impression, "Carpal tunnel syndrome, without definite diabetic peripheral neuropathy of the upper extremities."  The examiner requested an EMG study.  He indicated that any otherwise compatible peripheral neuropathy found in the upper and/or lower extremities would likely be of diabetic origin.  He noted that carpal tunnel syndrome was not diabetic neuropathy.  EMG testing of the Veteran's lower extremities in April 2009 helped to confirm that he had peripheral neuropathy in those extremities.

A VA examination report dated in October 2014 shows that the Veteran reported having had bilateral carpal tunnel surgery in 2006.  At the 2014 examination, he reportedly denied any loss of sensory or neuropathic type sensations or pain in his hands or arms.  There was less than normal strength in elbow and wrist movement and hand grip, bilaterally.  The examiner concluded there were no findings consistent with upper extremity diabetic peripheral neuropathy, noting that the Veteran had not experienced upper extremity neuropathy symptoms since having carpal tunnel surgeries.

A VA examination report dated in December 2016 shows that following review of the entire record, the VA examiner concluded that the bilateral upper extremity peripheral neuropathy was less likely than not proximately due to or the result of the service-connected diabetes mellitus.  The examiner added that it was less likely as not the symptoms of hand numbness reported in 2005, 2006, and 2008 were consistent with a diagnosis of diabetic peripheral neuropathy of the upper extremities, and that it was more likely the symptoms were due to carpal tunnel syndrome.  The examiner explained the symptoms were intermittent and positional which were not consistent with the pattern for diabetic neuropathy but, instead, carpal tunnel syndrome.  

The examiner also noted there was EMG evidence of carpal tunnel syndrome and only suggestive evidence of a possible radial nerve diabetic neuropathy.  Repeat EMG after following carpal tunnel release as evidenced by an operative report dated in December 2005 (simultaneous to an open reduction internal fixation of a right wrist fracture) was said to have shown no evidence of radial nerve neuropathy. Additionally, follow-up electrodiagnostic studies post carpal tunnel release dated in July 2006 were said to have noted no evidence of either carpal tunnel syndrome or diabetic peripheral neuropathy.  The examiner considered the February 2008 VA examination report that noted bilateral symptoms of numbness - fingertips to elbows, bilaterally, but no objective evidence of a sensory pattern loss for either carpal tunnel syndrome or diabetic neuropathy; the September 2008 examination report that noted numbness in the right hand with some mild sensory changes and mildly positive Tinel's consistent with carpal tunnel syndrome and not diabetic peripheral neuropathy; the 2009 to 2014 treatment records showing persistent right carpal tunnel symptoms but good documentation of no left upper extremity symptoms; the 2014 development of trigger finger, bilaterally, and orthopedic evaluation noting no neurologic compromise of the left or right upper extremity; and the 2016 private medical record showing chronic right hand numbness after reverse arthroplasty (shoulder).  The examiner explained that the physical examination had failed to show any sensory changes except in the right fifth finger.  There was evidence of motor weakness in the right hand intrinsics but the sensory examination was intact to pinprick and vibration in the bilateral upper extremities and the motor loss and fifth finger sensory loss did not correspond to a pattern of diabetic peripheral neuropathy.  The examiner noted that waxing and waning symptoms of numbness and tingling was consistently without diabetic pattern of sensory loss of the upper extremities.  In addition, the examiner noted that the Veteran had multiple compounding issues, including carpal tunnel syndrome, bilateral wrist fractures, and right shoulder reverse arthroplasty as well as bilateral trigger fingers, but that there was no objective conclusive evidence of a diabetic neuropathy of the upper extremities.  The examiner concluded the symptoms noted in 2005 and 2008 were not consistent with the diagnosis of diabetic peripheral neuropathy, particularly in light of the objective findings and the course of the symptomatology.  The examiner also indicated that there was no evidence prior to 2005 to document an early onset of peripheral neuropathy.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection peripheral neuropathy of the bilateral upper extremities.  The medical evidence of record confirms that the Veteran currently has peripheral neuropathy of the bilateral upper extremities.  Therefore, the initial question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  As noted above, there is no medical evidence the Veteran was diagnosed with peripheral neuropathy during his period of active service, and there was no evidence of the manifestation of peripheral neuropathy for many years thereafter.  Moreover, the Veteran, himself, has not asserted that his peripheral neuropathy was the direct result of active service, but rather secondary to his service-connected diabetes mellitus.  As such, as there is no evidence of peripheral neuropathy in service, and no nexus between the Veteran's current symptoms and service, service connection on a direct basis is not warranted.

Service connection on a secondary basis is also not established.  Service connection is in effect for diabetes mellitus.  Yet an association between this disability and the current peripheral neuropathy of the bilateral upper extremities is not shown.  The December 2016 VA examiner opined that it was less likely than not that the peripheral neuropathy of the bilateral upper extremities was either caused or aggravated by the service-connected diabetes mellitus.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. 

The Board recognizes the Veteran's contentions that he has bilateral peripheral neuropathy of the bilateral upper extremities as a result of his service-connected diabetes mellitus.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Here, the opinion of the VA medical examiner in December 2016 considered the Veteran's credible reports, but nevertheless, rendered negative nexus opinion.  The Board finds the unrebutted medical opinion more convincing than the Veteran's descriptions.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's bilateral upper extremity peripheral neuropathy was secondary to the service-connected diabetes mellitus would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


